[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In this action, the court has already converted a legal separation into a dissolution of marriage. The proceeding before the court at the present time has to do with the question of whether the court should incorporate all prior orders entered in the decree of legal separation into the decree of dissolution of marriage. The court finds from all the evidence presented that the prior separation agreement that was approved by the court and incorporated into the legal separation is fair and equitable, except as it relates to article four regarding alimony. The court adds the following order regarding article four:
The defendant is to pay to the plaintiff lump sum alimony in the amount of $50,000 by August 1, 1997.
In all other respects, the court finds that the separation agreement entered into between the parties is fair and equitable, and incorporates it into the dissolution of marriage decree.
Axelrod, J.